Citation Nr: 9935991	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a thyroid disorder, 
claimed as a residual of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa. In April 1994, the appellant 
was afforded a hearing at the RO before the undersigned 
traveling member of the Board.  

The case was remanded in March 1996 for compliance with the 
holding of the U. S. Court of Appeals for the Federal Circuit 
in Combee v. Brown, 34 F.3rd 1039 (1994).  

The June 1993 rating action appealed also denied service 
connection for, in part, hypertension and an eye disorder.  
The veteran was notified of the denials and did not appeal 
them.  Service connection for those disorders was again 
denied in a September 1993 rating action.  Again, the veteran 
did not appeal the denials.  

More recently, by letter of September 29, 1998, the veteran 
was notified of a September 1998 rating action which declined 
to reopen claims of service connection for hypertension and 
"poor eye sight" claimed as due to inservice exposure to 
ionizing radiation and also denied service connection for 
diabetes claimed as due to inservice exposure to ionizing 
radiation as not well grounded.  In a letter dated September 
30, 1999 the veteran stated that as to VA correspondence 
dated September 28, 1998 (the date which an SSOC in this 
appeal was sent) he would submit additional evidence.  He 
also stated that he "totally disagreed with [the RO] 
decision in this case."  Since it was unlikely that by the 
30th of September he had received the September 29, 1999 
notice letter and because he did not specifically address 
those claims (hypertension, poor eye sight, and diabetes), 
the RO did not construe the September 30th letter to be a 
notice of disagreement (NOD) which would initiate an appeal 
as to those denials.  

Nevertheless, the Board notes, as in the March 1996 remand, 
that the holding in Combee requires adjudication of the 
claims of service connection for hypertension and an eye 
disorder (claimed as poor eye sight) by allowing a claimant 
to establish direct service connection even if the claimed 
conditions are not listed as radiogenic diseases under 38 
C.F.R. § 3.311, not merely adjudication based on submission 
of new and material evidence.  

Following the most recent supplemental statement of the case 
(SSOC) in January 1999 the veteran submitted a statement in 
April 1999 with, in pamphlet form, an enclosed "transcript 
from ABV News, COVER UP AT GROUND ZERO" which he wanted 
included in his claim file.  This is not "additional" 
evidence within the meaning of 38 C.F.R. § 20.1304 because it 
is merely a duplicate copy of that same transcript which was 
previously considered by the RO and, furthermore, is only a 
transcript of the videotape of that television program (which 
has been viewed by the Board) and which also was considered 
by the RO.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1955 to July 
1959 and was exposed to ionizing radiation from nuclear 
atmospheric testing; service medical records are negative for 
any pathology, including cancer, of the thyroid.  

2.  The Defense Special Weapons Agency reported that the 
veteran was a participant of Operations PLUMBOB, HARDTACK I, 
and HARDTACK II and was exposed to ionizing radiation.  

3.  According to histories related and testimony, the veteran 
has had fatigue since discharge from active service; he does 
not have thyroid cancer, and hypothyroidism was not 
manifested prior to, but was first diagnosed in, 1990.  

4.  A March 1999 medical opinion from a VA Assistant Chief 
Medical Director noted the ionizing radiation dosage reported 
by the Defense Special Weapons Agency and concluded that, 
since the veteran had a relatively low dose, it was unlikely 
that his hypothyroidism could be attributed to inservice 
exposure to ionizing radiation.  

5.  The medical evidence does not show that the veteran's 
hypothyroidism is related to service or to any incident 
therein.  


CONCLUSIONS OF LAW

1.  Hypothyroidism is not a disease specific to radiation-
exposed veterans for which there is a lifetime rebuttable 
presumption of service connection.  38 U.S.C.A. § 1112(c)(2) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.309(d)(2) (1999).  

2.  Hypothyroidism is not a radiogenic disease under 
applicable regulation and is not due to inservice ionizing 
radiation exposure.  38 C.F.R. § 3.311(b)(2)(vii) and (c) 
(1999).  

3.  Hypothyroidism was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is plausible and thus "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which mandates a 
duty to assist in developing all pertinent evidence.  

Here, the case was remanded in 1996 for evidentiary 
development.  The veteran was first treated after service by 
a Dr. Schulman, but that physician had moved to Israel, and 
the veteran has not provided information (as he indicated he 
would at the 1994 hearing) to locate that physician in order 
to obtain statements or medical records.  He was next treated 
after service by Dr. Spragg who submitted a May 1993 
statement.  On a subsequent attempt to obtain information, in 
1996, that physician simply indicated he previously supplied 
VA with information in 1993.  The veteran was next treated by 
Dr. Louviere who submitted statements and treatment records.  
The veteran was afforded a VA examination in July 1993.  A 
dose estimate was obtained, and the case was forwarded for a 
VA medical opinion under 38 C.F.R. § 3.311 .  No additional 
evidentiary development was requested and none is indicated.  

Under 38 C.F.R. § 3.103(c)(2), it "is the responsibility of 
the VA employee or employees conducting the hearings to 
explain fully the issues and suggest the submission of 
evidence which the claimant may have overlooked and which 
would be of advantage to the claimant's position."  
Generally see Douglas v. Derwinski, 2 Vet. App. 110 (1992) 
(the Board should have suggested obtaining, if possible, 
medical nexus evidence that basal cell carcinoma was due to 
inservice actinic radiation (sun exposure) and Constantino v. 
West, 12 Vet. App. 517, 520 (1999) (Board erred in not 
finding error in an RO hearing officer's failure to suggest 
that a claimant obtain medical nexus evidence).  

At the April 1994 hearing before the undersigned traveling 
member of the Board, it was specifically suggested that the 
veteran obtain postservice clinical records which could be 
probative in establishing continuity of symptomatology and 
that a medical opinion be obtained from a private physician 
(which was done by the submission of statements of August and 
September 1996 of Dr. Louviere). 

It is otherwise the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

The veteran's service medical records are negative with 
respect to his thyroid gland.  A medical history 
questionnaire in conjunction with an examination for 
reenlistment into the U.S. Navy Reserves in March 1960 
indicates that he was stationed at the Los Alamos Scientific 
Laboratory in Los Alamos, New Mexico from June 1957 to July 
1959 and took part in atomic testing in the Marshall Islands 
from January to July 1958.  His health records indicate that 
he was exposed to radiation.  He has submitted copies of 
certificates recognizing his participation in Operations 
HARDTACK; HARDTACK, Phase II; and PLUMBBOB.  

In an April 1993 statement the veteran reported that for 25 
years he had seen a physician for fatigue and chest 
discomfort, and three years ago he saw a different physician 
for a second opinion and was told he had an inactive thyroid 
gland, i.e., hypothyroidism.  Information obtained by the 
veteran from the Mayo Clinic indicated that the main cause of 
hypothyroidism was radiation exposure.  The veteran stated 
that he had no family history of hypothyroidism.  He had been 
stationed within 5 miles of nuclear explosions from 1957 to 
1959 at Eniwetok and Bikini Islands and was informed that if 
any health problems occurred, they might surface 20 or more 
years later.  

Also, in a questionnaire filled out in 1993 the veteran 
reported that on 2 nuclear tests during Operation HARDTACK 
there had been unexpected changes in the wind which caused 
nuclear fallout to drop on observers, including the veteran.  

In a May 1993 statement Dr. Spragg reported he had seen the 
veteran intermittently since 1977.  The veteran had last been 
evaluated in 1990.  He was evaluated and treated for his 
blood pressure.  

In a May 1993 statement Dr. Louviere reported having treated 
the veteran for the last several years for various problems, 
including hypothyroidism for which the veteran took 
replacement medication.  

In a June 1993 statement the veteran reported that Dr. Spragg 
had never diagnosed hypothyroidism during the twenty years he 
had seen that physician.  

In a June 1993 letter from the Defense Nuclear Agency (DNA) 
to the veteran it was reported that based on research to 
date, the average radiation dose received by the 
approximately 200,000 Department of Defense nuclear test 
participants was about 0.6 rem and many received no exposure 
at all, while some received more.  While medical science had 
no proof that exposure to low levels of ionizing radiation 
was hazardous to health, it was generally assumed that even 
low levels of exposure carried some slight risk, but there 
was disagreement about the exact magnitude of the risk.  The 
veteran provided what purports to be a personal dose summary 
showing a recorded external dose of 1.545 rem gamma recorded 
from April 1, to June 21, 1958, during Operation HARDTACK I.  
However, it is not clear that this summary was provided by 
the DNA.  

A copy of the August 1989 Mayo Clinic Health Letter discussed 
hypothyroidism and indicated that radiation in "sufficient 
quantities" could destroy the thyroid gland.  

On VA examination in July 1993 it was reported that 
hypothyroidism had been diagnosed about four years ago and 
that thyroid replacement medication had resolved the 
veteran's fatigue.  His history of inservice radiation 
exposure was noted.  The assessments included the medical 
conclusion that the hypothyroidism "could possibly be 
secondary to radiation exposure."  

The veteran testified before the undersigned member of the 
Board, sitting at Des Moines, Iowa, in April 1994 that he had 
participated in atmospheric nuclear tests in the South 
Pacific during service (page 2).  He had seen one physician 
for about 15 to 20 years for fatigue but had eventually 
sought a second opinion from another physician who had 
diagnosed hypothyroidism (page 3).  At one nuclear test there 
had been a change in the wind, causing fallout to come down 
on observers, including the veteran (page 3).  He did not 
have cancer (page 3).  He had no idea what level of radiation 
he had been exposed to while stationed at Los Alamos and no 
one at Los Alamos had worn radiation badges (page 3).  He had 
obtained the second medical opinion in 1990 from Dr. 
Lederman, and had seen Dr. Spragg for fatigue since the late 
1960s (page 4).  He first saw Dr. Spragg in 1960.  Prior to 
that he saw Dr. Schulman for chest discomfort as well as 
feeling run down and tired (page 4).  He had seen Dr. Spragg 
in 1965 or 1966 (page 5).  There were no records available 
from Dr. Schulman, who had gone back to Israel.  The veteran 
was not even sure if that physician was still living; 
however, the veteran would check to see if such records were 
available (page 6).  He was treated by Dr. Schulman for the 
same symptoms as those for which he was treated by Dr. 
Spragg.  No physician had attributed his hypothyroidism to 
inservice ionizing radiation exposure, and Dr. Spragg had 
never treated him for hypothyroidism (page 7).  The veteran's 
boss, did not recall having informed his own daugher-in-law 
of the dangers of living downwind from nuclear testing 
(information the veteran apparently obtained from the news 
program "Turning Point - Cover-up at Ground Zero") (page 
9).  

Received in May 1996 was a transcript of a news program 
"Turning Point - Cover-up at Ground Zero."  A video-tape of 
that program is on file and was addressed by the RO in the 
January 1999 SSOC (and has been viewed by the Board).  A 
duplicate of this transcript was also received in April 1999.  
This program primarily addresses nuclear testing in Nevada 
and addresses the radiation exposure and health risk of three 
groups:  First, the civilians who lived in the vicinity of 
the nuclear tests (called down-winders'); second, military 
personnel who observed the tests, some of whom were made to 
march into and across ground zero; and third, civilians 
involved in the construction of the underground tunnels in 
which subsurface tests were conducted.  

The veteran also submitted literature from the Hanford 
Environmental Dose Reconstruction Project and Hanford Thyroid 
Disease Study of 1990, 1993, and 1994.  The portion 
highlighted by the veteran indicates that those living in the 
Marshall Islands exposed to radioactive fallout developed 
high levels of thyroid nodules, benign and malignant, from 
radiation exposure.  

Other literature includes a Fact Sheet from the Physicians 
for Social Responsibility and a publication of the Hanford 
Health Information Network.  Portions highlighted by the 
veteran indicate that Marshall Islanders had an increased 
rate of hypothyroidism and both non-cancerous and cancerous 
thyroid growths.  Also on file are articles entitled 
"Thyroid Neoplasia in Marshall Islanders exposed to Nuclear 
Fallout" and "Thyroid Hypofunction After Exposure to 
Fallout From a Hydrogen Bomb Explosion."  
Private clinical records from Dr. Louviere of 1990 to 1996 
reflect treatment for, in part, hypothyroidism and that the 
veteran was started on Synthroid for hypothyroidism in 1990.  

In an August 1996 letter Dr. Louviere stated that he had been 
treating the veteran for hypothyroidism for the past 18 
months and the veteran was taking Synthroid.  That physician 
understood that the veteran had participated in Operation 
HARDTACK and had been exposed to nuclear fallout.  His 
hypothyroidism "could have or could not have been a result 
of this exposure."  

When requested in an RO letter in September 1996 to be more 
specific, Dr. Louviere replied that "I cannot be more 
specific.  [The veteran] said that was all that I needed to 
say.  I cannot, one way or another, attribute his 
hypothyroidism to radiation exposure."  

In April 1997 the Defense Special Weapons Agency confirmed 
that the veteran was a participant in Operation HARTACK I and 
in a letter later in April 1997 it was reported that a 
Radiation Dose Assessment for the veteran included his 
activities in Operations PLUMBBOB and HARDTACK I and HARDTACK 
II.  

The RO referred the case to the VA Chief Public Health and 
Environmental Hazards Officer who stated in March 1998 that 
the Defense Special Weapons Agency estimated that the 
veteran's ionizing radiation exposure dosage during service 
was:  external neutron - 0.000 rem; external gamma - 1.7 rem 
with an upper bound of 1.9 rem; internal 50-year committed 
dose equivalent to the thyroid from inhalation of radioactive 
material - 2.0 rem.  The official physician also indicated 
that the probability of causing harm in most healthy 
individual at doses of less than 10 rem as a result of 
radiation damage to the thyroid, resulting in hypothyroidism, 
was close to zero, although hypothyroidism could occur after 
high dose radiation to the thyroid (e.g., hundreds or 
thousands of rads).  Since the veteran had a relatively low 
dose, it was unlikely that his hypothyroidism could be 
attributed to exposure to ionizing radiation in service.  

In a June 1998 letter the veteran indicated that he should be 
placed on equal footing with the people who lived in the 
Marshall Islands that had been exposed to nuclear fallout.  

The veteran has also submitted articles from the "Atomic 
Veteran's Newsletter, much of which addresses the levels of 
ionizing radiation exposure of veterans' who participated in 
atmospheric nuclear testing.  Other literature has been 
submitted, but the source of the material is not clear.  One 
item indicates that the Marshall Islands Nuclear Claims 
Tribunal Act of 1987, as amended, adopted regulations in 
August 1991 establishing a list of 25 medical conditions 
which were irrebuttably presumed to be the result of the 
Nuclear Testing Program, for which compensation was to be 
paid, and this list included thyroid cancer and unexplained 
hypothyroidism, unless thyroiditis was indicated.  

Legal Analysis

Service connection for disability which is claimed to be 
attributable to radiation exposure during service, may be 
established three different ways:  First, under 38 U.S.C.A. 
§ 1112(c)(2)(A)-(O) and 38 C.F.R. § 3.309(d) there are 15 
types of cancer which will be presumptively service-
connected if the veteran was a 'radiation-exposed veteran" 
who engaged in 'radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(4)(A) and (B).  Second, 38 C.F.R. § 3.311(b)(2)(i) 
through (xxii) provides a list of diseases which will be 
service-connected provided that certain conditions specified 
therein, pertaining to radiation exposure, are met.  In this 
case, hypothyroidism is not listed as a radiogenic disease 
under the foregoing statute or the foregoing regulation.  
Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated 
by service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994)).  

The Court's decision in Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), was affirmed by the Federal Circuit Court which held, 
in Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir. 1997) that 
38 C.F.R. § 3.311, did not create a presumption of service 
connection for the listed radiogenic diseases; rather, under 
38 C.F.R. § 3.311 the "claim is then adjudicated in light of 
all of the evidence, 'under the generally applicable 
provisions of [the regulations]' governing service 
connection."  To the extent that this language may overrule 
the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) in 
Combee or in Ramey by limiting from three to two the methods 
by which service connection may be established, it is not 
favorable to the veteran.  

First Method

Hypothyroidism is not one of the 15 types of cancer which 
will be presumptively service-connected.  38 U.S.C.A. 
§ 1112(c)(2)(A)-(O); 38 C.F.R. § 3.309(d).  It is undisputed 
that the veteran has hypothyroidism, but does not have cancer 
of the thyroid.  Since hypothyroidism is not a cancer subject 
to presumptive service connection under 38 U.S.C.A. 
§ 1112(c)(2)(A) - (O), there can be no well grounded claim 
under this statute.  

Second Method

Under 38 C.F.R. § 3.311(b)(2)(vii), thyroid cancer is a 
radiogenic disease which will be service-connected provided 
that certain specified conditions pertaining to radiation 
exposure are met.  Here, there is no evidence that the 
veteran has thyroid cancer; rather, he has hypothyroidism 
which is not listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  

Under 38 C.F.R. § 3.311(a)(4)(i) and (ii) the veteran is not 
required to produce evidence substantiating inservice 
radiation exposure if information in the service records is 
consistent with the claim of inservice exposure, and if 
presence or absence at the site of radiation exposure is not 
established by service records, presence at the site will be 
conceded.  

Under 38 C.F.R. § 3.311, when it is determined that the 
veteran was exposed to ionizing radiation from atmospheric 
nuclear weapons tests and he "develops a radiogenic 
disease", which became manifest within the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for consideration of certain factors, (at 38 C.F.R. 
§ 3.311(e)) including the dose data received from the 
Department of Defense (DOD) (§ 3.311)(a)(1) and (2)(i) and 
(ii)).  

If the veteran does not have a radiogenic disease listed at 
38 C.F.R. § 3.311(b)(2), the foregoing procedures and 
considerations will apply if, under 38 C.F.R. § 3.311(b)(4) 
"the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease."  

With respect to dose data, 38 C.F.R. § 3.311(3) provides that 
the case will be referred to an independent expert to 
reconcile a material difference (i.e., when one estimate is 
at least double the other estimate) between an estimate of 
dose from a credible source and dose data derived from 
official military records.  Here, the information submitted, 
even if from the DNA, of external dose of 1.545 rem gamma is 
not double that reported by the Defense Special Weapons 
Agency of external rem gamma varying between 1.7 and 1.9 rem.  
Thus, referral of the case under 38 C.F.R. § 3.311(3) is not 
warranted.  

Various medical articles and literature submitted in support 
of the claim indicate that hypothyroidism may be and/or has 
been associated with exposure to ionizing radiation.  
However, as noted in the VA medical opinion of March 1998, 
the radiation exposure doses in such cases are in the 
hundreds or thousands of rads, a degree of exposure not 
sustained by the veteran.  Nevertheless, in light of this 
medical literature, the case was submitted to obtain a 
radiation dose estimate and a medical opinion.  

Parenthetically, the Board notes that under 38 C.F.R. 
§ 3.311(b)(5)(iv) the presumptive time period specified for 
thyroid cancer is that it must become manifest 5 years or 
more after exposure.  Here, the veteran alleges that his 
hypothyroidism was either first manifested during service or 
shortly thereafter.  He testified that he has had fatigue 
continuously since service discharge (which he implicitly 
suggests was the earliest symptom manifestation of 
hypothyroidism, although this is not corroborated by a 
competent medical source).  Dr. Louviere could be no more 
specific than to state that the veteran's hypothyroidism 
"could have or could not have" been due to inservice 
ionizing radiation exposure.  This is essentially the same 
degree of certainty expressed on VA examination in 1993 that 
hypothyroidism "could possibly be secondary to radiation 
exposure."  However, these medical opinions only raise the 
possibility that there is a medical nexus between inservice 
ionizing radiation exposure and the subsequent 
hypothyroidism.  In contrast to this mere medical conjecture 
or speculation, the VA medical opinion in 1998 was definite 
in stating that the probability of such a medical nexus was 
close to zero.  

Accordingly, service connection for hypothyroidism under the 
regulatory scheme set forth at 38 C.F.R. § 3.311 is not 
warranted.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 
Vet. App. 49 (1990).  

Here, the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran. 

Third Method

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Where, the veteran had ninety (90) days or more of wartime 
service and cancer or any form of endocrinopathy manifests 
to a compensable degree within a year after service, it is 
rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection, there must be (1) competent 
evidence of current disability (a medical diagnosis); (2) 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and (3) evidence of a 
nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Here, there is no clear medical evidence of a nexus between 
the veteran's hypothyroidism and his military service, 
including inservice exposure to ionizing radiation.  His 
statements that there is a relationship between his military 
service, to include any inservice ionizing radiation 
exposure, and his hypothyroidism are not competent evidence.  
A layperson is not capable of offering credible evidence 
requiring medical knowledge.  A layman may provide eyewitness 
account of visible symptoms but because a lay person is 
untrained in medicine, a lay person can not offer a diagnosis 
or medical conclusion that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

There is no competent (medical) evidence of hypothyroidism 
during service or within one year of service discharge nor is 
there any competent evidence establishing (rather than merely 
speculating as to) a medical nexus between the veteran's 
hypothyroidism and military service, including inservice 
exposure to ionizing radiation.  Even Dr. Louviere did not 
state that hypothyroidism was actually first manifested 
during service or is otherwise attributable to the veteran's 
military service, including any alleged inservice radiation 
exposure.  Rather, Dr. Louviere and the 1993 VA examiner 
merely speculate as to the etiology of the hypothyroidism. 

The veteran has not submitted any medical evidence supporting 
his claim that his hypothyroidism is due to inservice 
exposure to ionizing radiation, and he is not competent to 
testify or assert that continuous post service fatigue is a 
symptom of hypothyroidism due to inservice ionizing radiation 
exposure.  Speculation, including by medical personnel, as to 
a possible nexus between current hypothyroidism and inservice 
ionizing radiation exposure does not fulfill the nexus 
requirement.  Thus, the preponderance of the evidence is 
against the veteran's claim.  

Finally, with respect to any allegation that there was a 
cover-up as to the actual inservice exposure to ionizing 
radiation, this is a matter concerning which the Board has no 
jurisdiction.  In Lauginiger v. Brown, 4 Vet. App. 214, 216 
(1993) it was noted that any incompleteness of records 
pertaining to inservice exposure to ionizing radiation was a 
matter to be addressed by the appropriate service department, 
not the VA, for relief under the appropriate provision for 
correction of military records.  Lauginiger was cited for the 
same proposition in Laruan v. West, 11 Vet. App. 80, 82 
(1998).  With respect to the veteran receiving compensation 
in the same manner as residents of the Marshall Islands, the 
Board is bound by the law and regulations governing claims 
for veteran's benefits and may not apply other laws or 
implement any other compensation schemes created by Congress, 
unless Congressional approval is given.  Such is not the case 
here.  


ORDER

Service connection for hypothyroidism, claimed as due to 
exposure to ionizing radiation, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

